In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-389V
                                          UNPUBLISHED


    ROXANE WISE,                                                Chief Special Master Corcoran

                          Petitioner,                           Filed: February 10, 2022
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Leigh Finfer, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Mallori B. Openchowski, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES 1

       On April 6, 2020, Roxane Wise filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the “Vaccine
Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (SIRVA) resulting from the adverse effects of an influenza vaccination,
received on October 12, 2018. Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

       On January 5, 2022, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for SIRVA. On February 9, 2022, Respondent filed a proffer on award
of compensation (“Proffer”) indicating Petitioner should be awarded $54,056.12
($52,500.00 for pain and suffering and $1,556.12 for unreimbursed medical expenses).
Proffer at 1. In the Proffer, Respondent represented that Petitioner agrees with the

1
   Because this unpublished Decision contains a reasoned explanation f or the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E -
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If , upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section ref erences to the Vaccine Act will be to the p ertinent subparagraph of 42 U.S.C. §
300aa (2012).
proffered award. Id. Based on the record as a whole, I find that Petitioner is entitled to an
award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $54,056.12 in the form of a check payable to Petitioner. This amount
represents compensation for all damages that would be available under Section 15(a).

       The Clerk of Court is directed to enter judgment in accordance with this decision. 3

       IT IS SO ORDERED.

                                                                  s/Brian H. Corcoran
                                                                  Brian H. Corcoran
                                                                  Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint f iling of notice
renouncing the right to seek review.


                                                     2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


    ROXANE WISE,

                 Petitioner,                           No. 20-389V
                                                       Chief Special Master Corcoran
    v.                                                 SPU

    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                 Respondent.


              RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.       Procedural History and Items of Compensation

         On August 9, 2021, respondent filed his Vaccine Rule 4(c) report, and conceded that

entitlement to compensation was appropriate under the terms of the Vaccine Act. Thereafter, on

January 5, 2022, the Chief Special Master issued a Ruling on Entitlement finding that petitioner

was entitled to vaccine compensation for her left Shoulder Injury Related to Vaccine

Administration (“SIRVA”). ECF Doc. 20. Based on the evidence of record, respondent proffers

that petitioner should be awarded $54,056.12, which is comprised of damages for pain and

suffering ($52,500.00) and unreimbursed medical expenses ($1,556.12). This amount represents

all elements of compensation to which petitioner would be entitled under 42 U.S.C. § 300aa-

15(a). 1 Petitioner agrees.




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.


                                                 1
II.       Form of the Award

          The parties recommend that compensation provided to petitioner should be made through

a lump sum payment of $54,056.12, in the form of a check payable to petitioner. Petitioner

agrees.

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                       Respectfully submitted,

                                                       BRIAN M. BOYNTON
                                                       Acting Assistant Attorney General

                                                       C. SALVATORE D’ALESSIO
                                                       Acting Director
                                                       Torts Branch, Civil Division

                                                       HEATHER L. PEARLMAN
                                                       Deputy Director
                                                       Torts Branch, Civil Division

                                                       LARA A. ENGLUND
                                                       Assistant Director
                                                       Torts Branch, Civil Division

                                                       s/ Mallori B. Openchowski
                                                       MALLORI B. OPENCHOWSKI
                                                       Trial Attorney
                                                       Torts Branch, Civil Division
                                                       U.S. Department of Justice
                                                       P.O. Box 146, Ben Franklin Station
                                                       Washington, DC 20044-0146
                                                       Tel.: (202) 305-0660
                                                       mallori.b.openchowski@usdoj.gov


DATED: February 9, 2022




                                                   2